        Case 1:16-cv-03591-GHW Document 187 Filed 07/10/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------- X
PLUMBERS & PIPEFITTERS NATIONAL
PENSION FUND and JUAN FRANCISCO
GONZALEZ NIEVES AS TRUSTEE OF                    Case No. 1:16-cv-03591-GHW
THE GONZALEZ CORONADO TRUST,
individually and on behalf of all others similar
situated,

               Plaintiffs,

       -against-

KEVIN DAVIS and AMIR ROSENTHAL,

            Defendants.
------------------------------------- X

                         MOTION TO WITHDRAW AS COUNSEL

       PLEASE TAKE NOTICE that upon the declaration of Alice Buttrick below, Lead

Plaintiff Plumbers and Pipefitters National Pension Fund (“Lead Plaintiff”) moves this Court for

an Order allowing Alice Buttrick to withdraw as counsel for Lead Plaintiff. In support of such

notice and in conformance with Local Rule 1.4, undersigned counsel states the following:

1.     After July 10, 2020 I will no longer be associated with Cohen Milstein Sellers & Toll

       PLLC.

2.     Other attorneys at Cohen Milstein Sellers & Toll PLLC will continue to be counsel of

       record for Plumbers and Pipefitters National Pension Fund in this matter.

3.     My withdrawal will not affect any deadlines or cause any delays in this matter.
       Case 1:16-cv-03591-GHW Document 187 Filed 07/10/20 Page 2 of 2




Dated: July 10, 2020                     Respectfully submitted,

                                         /s/ Alice Buttrick

                                         Alice Buttrick
                                         Cohen Milstein Sellers & Toll PLLC
                                         88 Pine Street ● 14th Floor
                                         New York, NY 10005
                                         (212) 838-7797
                                         abuttrick@cohenmilstein.com



                                         Attorney for Lead Plaintiff




                                     2
